In a proceeding which was brought to adjudicate appellant to be a juvenile delinquent, the appeal is from an order of the Family Court, Queens County, dated May 16, 1972 and made after a nonjury trial, which “reduced” the charges to one that appellant is a person in need of supervision, adjudged him to be a person in need of supervision and discharged him “to S 3423/71” (which the parties’ briefs state is another pending “ person in need of supervision ’■’ proceeding). Order reversed, on the law and the facts, without costs, and proceeding dismissed on the law (cf. GPL 470.20, subds. 2, 5). Although the order stated that the petition was “reduced”, as above mentioned, the allegation in the petition as to what appellant’s acts in question were was not changed. In our opinion, the violations charged in the juvenile delinquency petition were not established. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.